                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 DAVID MORRIS,                              )
                                            )
       Plaintiff,                           )
                                            )
 vs.                                        ) CIVIL ACTION NO. 16-632-CG-N
                                            )
                                            )
 SOUTHERN INTERMODAL                        )
 XPRESS, ASSURANT EMPLOYEE                  )
 BENEFITS, UNION SECURITY                   )
 INSURANCE COMPANY,

       Defendants.
                                       ORDER

       This matter is before the Court on Plaintiff’s motion for relief from judgment

pursuant to Federal Rule of Civil Procedure 60(b)(6) (Doc. 63), opposition thereto

filed by Defendant Southern Intermodal Express and motion for sanctions (Doc. 64),

and Plaintiff’s reply (Doc. 65). For the reasons explained below, the Court finds

that Plaintiff’s motion for relief should be denied. The Court also finds that

Defendant’s motion for sanctions should be denied at this time, but warns Plaintiff

that if he files frivolous or scurrilous motions in the future they will be stricken and

monetary sanctions may be considered.

                                   BACKGROUND

       Plaintiff filed this ERISA action, pro se, against Southern Intermodal Xpress

(“SIX”), Assurant Employee Benefits (“Assurant”), and Union Security Insurance

Company (“Union”) on December 21, 2016, seeking death benefits after the death of




                                           1
Gwendolyn Morris. On January 31, 2017, SIX moved to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). (Doc. 5). The motion to dismiss was referred to the

Magistrate Judge for Report and Recommendation.

      On February 17, 2017, Plaintiff filed two emergency motions: the first for

Court seizure of money he paid for the life insurance at issue; the second asked the

Court to seize a copy of the life insurance policy. (Docs. 18, 19). The Court denied

both emergency motions noting that Plaintiff had already attached a copy of the

insurance policy to his complaint and finding that Plaintiff had not explained why

emergency relief was necessary or warranted and had not made the required

showings for relief. (Doc. 26).

      On March 2, 2017, Plaintiff moved for sanctions against SIX and SIX’s

counsel. (Doc. 25). This Court denied Plaintiff’s motion, finding SIX and its counsel

had not acted wrongfully or improper. (Doc. 27).

      On April 28, 2017, this Court entered an Order adopting the Report and

Recommendation of the Magistrate Judge which recommended dismissal of SIX

pursuant to FED. R. CIV. P. 12(b)(6), but without prejudice to Plaintiff’s ability to file

an amended complaint that properly alleged a claim by not later than May 15, 2017.

(Doc. 37). Plaintiff did not file an amended complaint. Instead, Plaintiff filed a

“Motion to Reconsider Document Number 37; Or Certify the Document Number 37

Resolution as a Final Matter Ripe for Appellate Review.” (Doc. 38). On May 19,

2017, this Court denied Plaintiff’s Motion for Reconsideration. (Doc. 39).

      On July 13, 2017, the remaining Defendants filed a motion for judgment on


                                            2
the record. (Doc. 43). On July 19, 2017, Plaintiff filed an emergency motion to

compel against SIX, even though SIX had been dismissed and was no longer a party

to the action. (Doc. 40). That motion was denied on June 20, 2017. (Doc. 41). On

September 14, 2017, this Court granted Defendant’s motion for judgment on the

record and entered an order dismissing this action against the remaining

Defendants with prejudice. (Docs. 47, 48).

      On September 25, 2017, Plaintiff filed a motion entitled “David Morris

Motion for Judgment Pursuant to Document Number Three (3) and Relief from

Judgments Pronounced and other wise Un-Pronounced” (Doc. 49), which the Court

construed as a motion for reconsideration. In the motion, Plaintiff refers to the

evidence he submitted in “Court Docket – Document Number Three (3)” and

contends that SIX was not dismissed or released by the Court and that the case

should proceed. Plaintiff also sought reconsideration of the ruling in favor of

Defendants Assurant and Union. The Court denied the motion on January 31,

2018. (Doc. 50).

      Plaintiff filed a Notice of Appeal on February 28, 2019. (Doc. 51). The

Eleventh Circuit issued an opinion affirming the judgment against Plaintiff on

December 4, 2018. (Docs. 60, 67). Plaintiff then filed two emergency motions in the

Eleventh Circuit, which the Eleventh Circuit denied. (Doc. 64-2). Plaintiff also

moved for rehearing in the Eleventh Circuit. (Doc. 64-1). Plaintiff then moved to

stay further appellate proceedings. SIX moved for sanctions against Plaintiff in the

Eleventh Circuit. On April 9, 2019, the Eleventh Circuit denied Plaintiff’s motion to



                                          3
stay, denied SIX’s motion for sanctions and denied Plaintiff’s motion for rehearing.

                                    DISCUSSION

      Plaintiff’s current motion seeks reconsideration pursuant to Federal Rule of

Civil Procedure 60(b)(6). (Doc. 63). The motion states that it is “Directed Against”

SIX and SIX’s attorney – Lisa Cooper. The Court notes that SIX states in its

response that the case is currently on appeal. The Eleventh Circuit issued an

opinion affirming this Court’s judgment (Doc. 62), denied Plaintiff’s motion for

rehearing, and on April 18, 2019, issued a mandate (Doc. 67). Even if the case were

still on appeal, a district court may consider and deny a motion for reconsideration

while the case is on appeal or can state that it “would grant the motion if the court

of appeals remands for that purpose or that the motion raises a substantial issue.”

FED. R CIV. P. 62.1; Munoz v. United States, 451 F.App’x 818, 819 (11th Cir. 2011)

(finding that while a case is on appeal a district court may address the merits of a

Rule 60(b) motion and deny the motion or indicate its belief that it is meritorious).

Thus, it is clear that the motion for reconsideration is properly before this Court.

      Reconsideration under Federal Rule of Civil Procedure 60(b) is permitted for

the following reasons:

   (1) mistake, inadvertence, surprise, or excusable neglect;
   (2) newly discovered evidence which by due diligence could not have been
       discovered in time to move for a new trial under Rule 59(b);
   (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       other misconduct of an opposing party;
   (4) the judgment is void;
   (5) the judgment has been satisfied, released, or discharged, it is based on an


                                           4
      earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or
   (6) any other reason that justifies relief.


FED. R. CIV. P. 60(b). Plaintiff’s motion indicates he seeks reconsideration under

60(b)’s catchall “any other reason that justifies relief.” “[R]elief under this clause is

an extraordinary remedy which may be invoked only upon a showing of exceptional

circumstances.” Crapp v. City of Miami Beach, 242 F.3d 1017, 1020 (11th Cir. 2001)

(quoting Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984)). Even if a

movant can persuade the court that the circumstances are sufficiently

extraordinary to warrant relief, whether to grant the relief is “a matter for the

district court's sound discretion.” Toole v. Baxter Healthcare Corp., 235 F.3d 1307,

1317 (11th Cir. 2000) (quoting Booker v. Singletary, 90 F.3d 440, 442 (11th

Cir.1996)).

      Plaintiff’s motion appears to again attack the dismissal of SIX and claims

that this Court “trusted” and allowed SIX’s attorney “to slip in proposed orders that

did not reflect the truth” because counsel once worked as a law clerk for another

judge in this Court. (Doc. 63, p. 1). Plaintiff also contends that he was unable to

challenge blatant untruths because “the Court Docket sheet was on lock down” and

he “could not challenge what was delayed and slowed to appear of record until it

appeared.” (Doc. 63, p. 2). According to Plaintiff the “lock of the Docket proceeding

advanced the fraud causes of [SIX and SIX’s counsel].” (Doc. 63, p. 2). Plaintiff also

objects to SIX’s counsel having had access to life insurance coverage documents and

information regarding the premiums paid and claims the documents were “held


                                            5
from the Court.” (Doc. 63, p. 2). Plaintiff’s reply reasserts some of the same claims

he made in prior motions.

      The Court finds no merit to Plaintiff’s arguments. This Court and the

Eleventh Circuit found that Plaintiff failed to allege any impropriety by SIX in its

handling of Plaintiff’s claim for life insurance. The decision to deny Plaintiff’s claim

was made by Union Security Insurance Company, not SIX. SIX moved to dismiss

Plaintiff’s claim against it and Plaintiff was given ample opportunity to respond and

did in fact respond in opposition to the motion. Plaintiff was again permitted to

respond after the Magistrate Judge issued a Report and Recommendation on the

motion to dismiss. Plaintiff filed an objection, which this Court considered before

adopting the Report and Recommendation. Moreover, prior to the current motion

this Court, in two separate orders, addressed Plaintiff’s dissatisfaction with the

Court’s ruling adopting the Magistrate Judge’s Report and Recommendation. (Doc.

39, 50). As to the insurance documents Plaintiff claims were “held from the Court,”

Plaintiff attached a copy of the insurance coverage documents to his complaint (Doc.

1), and the Court and all of the parties have had access to them since the beginning

of this action. Information regarding the premiums Plaintiff paid was not necessary

for the determination that SIX should be dismissed. For all of these reasons, the

Court finds that Plaintiff’s arguments have no merit. Plaintiff has clearly not

shown that exceptional circumstances exist that justify relief from judgment.

Accordingly, Plaintiff’s motion is due to be denied.

      As to SIX’s motion for sanctions, the Court declines to issue any monetary



                                           6
sanctions at this time. “Courts have the inherent authority to control the

proceedings before them, which includes the authority to impose "reasonable and

appropriate" sanctions.” Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d

1332, 1335 (11th Cir. 2002) (citations omitted). However, “[t]o exercise its inherent

power [to sanction] a court must find that the party acted in bad faith.” Id. “[A]

court may assess attorney's fees when a party has acted in bad faith, vexatiously,

wantonly, or for oppressive reasons.” Chambers v. NASCO, Inc., 501 U.S. 32, 33

(1991). However, in determining whether the Plaintiff has shown bad faith the

Court must be mindful that it “should show a leniency to pro se litigants not enjoyed

by those with the benefit of a legal education.” GJR Investments Inc. v. County of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) overruled on other grounds by

Ashcroft v. Iqbal, 556 U.S. 662 (2009). Nevertheless, “[P]ro se filings do not serve as

an impenetrable shield, for one acting pro se has no license to harass others, clog

the judicial machinery with meritless litigation, and abuse already overloaded court

dockets.” Patterson v. Aiken, 841 F.2d 386, 387 (11th Cir. 1988) (citation and

internal quotations omitted).

      In support of its motion for sanctions SIX cites a prior case in this Court in

which the Court sanctioned a pro se litigant for “persistant and recurring efforts to

malign, calumniate and denigrate this tribunal with scurrilous filings.” Bethel v.

Town of Loxley, 2006 WL 3449140, at *2 (S.D. Ala. Nov. 29, 2006). In the Bethel

case, this Court concluded “that plaintiffs' course of conduct constitutes or is

tantamount to bad faith.” Id. (citation omitted). This Court stated:



                                           7
      Notwithstanding plaintiffs' pro se status, their pleadings must exhibit
      proper decorum and respect, regardless of whether they concur with
      this Court's decisions. Ad hominem attacks in written filings in federal
      court are never acceptable, and will not be tolerated.



Id. However, even in Bethel, the Court did not award monetary sanctions but found

that the appropriate sanction was to strike the Plaintiff’s filings. Id. This Court

then advised the Plaintiffs “that all future pleadings, motions and other papers they

may file in this or any other action proceeding before the undersigned must comport

with the basic standards of decorum and respect” or would be “summarily stricken

without comment.”

      SIX does not specify the sanction it requests but asks that Plaintiff be

sanctioned in a manner the Court deems appropriate. Plaintiff’ has continually filed

motions objecting to and requesting reconsideration of the Court’s rulings and his

filings have made serious unsupported allegations. However, the Court is hesitant

to conclude that Plaintiff’s filings were in bad faith, rather than the result of a

disappointed and dismayed claimant who honestly does not fully understand the

proceedings. The Court will not issue sanctions at this time, but Plaintiff is warned

that if he files additional frivolous pleadings in this case the Court will impose

sanctions. Any future filings that are frivolous or make scurrilous claims and

malign this Court, the Defendants, or Defendants’ counsel will be stricken and

monetary sanctions may be considered.

      The Court notes that on May 29, 2019, Plaintiff filed a document entitled

“DAVID MORRIS’ Disclosure; and Notice of Criminal Collusion, Negligence


                                            8
Practiced Against David Morris by Lisa Stinson; John Stinson, Stephanie Charfee,

et al.” (Doc. 68). In this new filing, Plaintiff accuses SIX and its counsel of criminal

activity related to this action. The Court finds that these statements are scurrilous

and unfounded. The Court therefore STRIKES the filing (Doc.68) from the record.

                                   CONCLUSION

      For the above stated reasons, Plaintiff’s motion for relief from judgment (Doc.

63), is DENIED.

      The motion of Southern Intermodal Express for sanctions (Doc. 64) is

DENIED and no sanctions are imposed at this time, but Plaintiff is warned that

continued filings of frivolous or scurrilous motions or documents in this

case will result in the imposition of sanctions.

      The document filed by Plaintiff on May 29, 2019 (Doc. 68) is hereby

STRICKEN from the record.

      DONE and ORDERED this 30th day of May, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                           9
